DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I and Claims 1, 2, 4, 5, and 6 in the reply filed on 5/10/2021 is acknowledged.  The traversal is on the ground(s) that “As regards to Species 2-8 and Claims 3, 7, 8, 9 & 10, the applicant does not agree that there will be a substantial increased search burden as any prior art relevant to Species 2-8 will likely also be relevant and applicable to the provisionally elected Species 1, and vice versa. Similarly, Species 2-8 are unlikely to raise significant different non-prior art issues relative to Species 1.
Further, the applicant argues that much of the prior art relevant to Species 1-8 and applicable to Claims 1-10, will also be relevant to Species 9 & 10 and applicable to Claims 11-20, and vice versa. While Species 9 & 10 may require some additional search burden, the applicant argues that this will not represent a substantial search burden as all Species will require a search in similar classes/subclasses and similar search criteria. Further, there are unlikely to be significantly different non-prior art issues relative to Species 9 & 10 as compared to Species 1-8 due to the similarity of their overall features.”  This is not found persuasive because searching species 2-8 would require an additional substantial search burden, as additional text searching would be needed for the various different species (for example: varying height baffle searches, versus uniform height baffle searches, varying width chamber searches versus uniform width chamber searches, etc.). Additionally, the prior art applicable to one species would not likely be applicable to another species, as two pillows cannot have a baffle of uniform height and varying height, a gusset of uniform height and varying height, a gusset and also no gusset, 
Claims 3, and 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/2021.
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
The amendment to the claims filed on 5/10/2021 does not comply with the requirements of 37 CFR 1.121(c) because the amendments were not submitted as rewritten, with marked up changes.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Soreano (US Patent Application Publication 20160270566).
Regarding claim 1, Soreano teaches a pillow (Examiner notes that although Figures 4 and 5 show a “featherbed”, claim 2 makes clear that a pillow can be formed of the same 
Regarding claim 2, Soreano teaches at least one of said baffles is substantially rectangular in shape (Figure 4 or 5; baffles at 59, 61 as shown are rectangular).
Regarding claim 4, Soreano teaches at least one gusset panel (Figure 5; 60) having a predetermined length of at least a portion of said perimeter; and wherein said top and bottom panels, and said closable access mechanisms, and said gusset panels are assembled so as to define an internal space for receiving pillow filling (Figure 5; 56, 62, 60, and baffles 61 and 59 as shown), and wherein said gusset panels are assembled between said top and bottom panels along said perimeter (Figure 5; 60 is between 58 and 62 as shown).
Regarding claim 5, Soreano teaches at least one of said baffles is substantially rectangular in shape (Figure 4 or 5; baffles at 59, 61 as shown are rectangular).
Regarding claim 6, Soreano teaches at least one of said gusset panels is substantially rectangular in shape (Figure 5; each side panel of gusset 60 is rectangular).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673